 In the Matter of AroNAUG MFG. Co.andTEXTILE WORKERS UNIONOI+`AMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZA-TIONSCase No. R-300..-Decided October 203, 1941Jurisdiction:textile manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenance,employees and watchmen, including the electrician, grinders and fixers, sec-tionmen, headslashers, learners and specifically named employees, and ex-cluding second hands, office and clerical employees, and supervisory employeeshaving authority to hire and discharge.Mr. David E. Crawley,of Kosciusko, Miss., for the Company.Mr. H. S. Williams,of Huntsville, Ala., for the Textile Workers.Mr. Paul D. Burdine,of Kosciusko, Miss., for the Federal LaborUnion.Mr. Robert Fousek,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 11, 1941, Textile Workers Union of America, affiliatedwith the Congress of Industrial Organizations, herein called the Tex-tileWorkers, filed with the Regional Director for the Fifteenth Region'(New Orleans, Louisiana) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofAponaug Mfg. Co., Kosciusko, Mississippi, herein called the Company,.and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 43,Stat. 449, herein called the Act.On August 11, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, ordered.an investigation and authorized the Regional Director to conduct it,and to provide for an appropriate. hearing upon due notice.36 N. L. R. B., No. 73.'371I 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 26, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the TextileWorkers, and upon Federal Labor Union #20850, affiliated with theAmerican Federation of Labor, herein called the Federal LaborUnion, a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to notice, a hearing was heldon September 10, 1941, at Kosciusko, Mississippi, before Charles A.Kyle, the Trial Examiner duly designated by the Chief Trial Ex-aminer.All parties were represented by counsel or other officialrepresentatives and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.During thecourse of the hearing, the Company moved to strike certain testimonyintroduced in an attempt to show that the Textile Workers was domi-nated by the Company. The Trial Examiner reserved ruling on themotion for the Board.The motion is hereby granted.The TrialExaminer made other rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a Mississippi Corporation, with its principal officein Jackson, Mississippi. It operates at Kosciusko, Mississippi, a millfor the manufacture of textile goods.The Company purchases an-nually from points without the State of Mississippi approximately$20,000 worth of raw materials for use in the mill. The Companysells annually products manufactured at the mill valued at in excessof $200,000, of which 80 per cent is sold and shipped to points outsideof the State of Mississippi.The Company admits that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Federal Labor Union #20850 is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company. APONAUG MFG. CO.373III.THE QUESTION CONCERNING REPRESENTATIONThe Textile Workers and the Federal Labor Union each claim torepresenta majority of the employees of the Company at the Kos-ciusko milland the Company refuses to recognize either organiza-tion, questioning the claim of each that it represents a majority.Evidence introduced at the hearing discloses that bothunions repre-sent asubstantial number of employees in the unit hereinafter foundto be appropriate.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a. close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Textile Workers requests a unit composed of all production andmaintenance employees and watchmen, excluding second hands, officeand clerical employees, and supervisory employees having authority tohire and discharge.The Federal Labor Union would exclude, inaddition to those employees listed above, an electrician, grinders andfixers, section men, two of the men listed on the pay roll as windermen,headslashers, and a designer.The Company asks to include in theunit all employees other than those listed on the factory pay roll as"supervisory."Second hands, the electrician, grinders and fixers, sec-tion men, windermen, headslashers, and the designer are not listed onthe pay roll as supervisory employees.There are five employees listed on the factory pay roll as secondhands.2The Company would include and the unions would excludesecond hands.Second hands look after production.They see thati There are approximately 515 employees in the unit hereinafter found to be appropriate.The Textile workers submitted to the Trial Examiner 344 cards bearing apparently gen-uine signatures,of which 183 contain names of persons on the Company's pay roll ofJuly 26,' 1941.All of the cards are dated in May and June 1941. The Federal LaborUnion submitted the records of the secretary showing that they have 197 persons asmembers.The names of 147 of these persons appear on the Company's pay roll of July26, 1941.2 The pay roll lists the following employees as second hands : Cummings,Colston, Ross,Minchew,Odom, and Taylor. :374DECISIONS OF NATIONAL "LABOR RELATIONS BOARDother employees keep the machines in repair and also watch to deter-mine that the machines are properly operated.Second hands placeother employees on machines according to instructions of the overseer.We find that second hands are supervisory employees and shall excludethem from the unit.3The Federal Labor Union would exclude an electrician, grindersand fixers, section men, two men listed as windermen, headslashers,and a designer.The Company and the Textile Workers would includethese employees in the unit.Theelectrician,installsmotors, keepsthem in repair, and does the general electrical work in the plant.Occasionally, in taking down or setting up a heavy motor he is givenhelpers.He has no power to hire or discharge employees, and whenthe heavy jobs are over the helpers are returned to a master mechanic.Grinders and fixersfix mechanical equipment in the plant and see thatmachines are kept in operation.They may advise an operator howto avoid an error which stops a machine, but any serious operatingdifficulty is taken to an overseer.Section mendo work very similar tothat of grinders and fixers.They fix machines in the spinning room.They may call bad work to the attention of an overseer but they donot have power to discharge.Bell and Summerlinare listed on thepay roll as windermen.They assist in operating machines and alsofix machines if they become broken.There are other employees listedon the pay roll'as windermen whom all parties agree to include.Belland Summerlin, in addition to fixing machines, also keep time.Head-slashersare experienced men working slashing machines.Each head-slasher has two helpers and together they operate the machines.Someof the operations require the combined effort of two men.Head-slashers have no power to hire or discharge employees, although theymay advise helpers how to perform difficult operations.We find thatnone of the above employees exercise supervisory functions of such anature as would justify excluding them from the unit.We shall in-elude the electrician, grinders and fixers, section men, Bell and Sum-merlin, and headslashers in the unit ¢Goldmanis an employee doing work of a clerical nature. Theunions would exclude him and the Company takes no position.Gold-man has a desk, checks supplies, and keeps an inventory.Whenrequested, Goldman obtains supplies, and carries them to the partyrequesting them.His principal duty is to maintain on hand an ade-8 See Matter of American Woolen CompanyandUnited TextileWorkers of, America,Local No.2025,A. F. L.,32 N. L. R. B., No. 1.*The following employees are included in the categories discussed above.Electrician,U. L. Jones ; grinders and fixers, Rawson, Beecham, Chestnutt, Yeager, and West ; sectionmen, Paquinett,Stokes, E. D.Smith,Woods,and C. J. Ivey;headslashers,Gilbert andH. Ivey. APONAUG MFG. CO.375quate supply of materials and to keep records thereof.We find thatGoldman is a clerical employee and shall exclude him from the unit.J. Smithis a designer.The Company and the Textile Workerswould include him and the Federal Labor Union would exclude himfrom the- appropriate unit.Smith designs all of the patterns forthe various products manufacturedby theCompany.He attendssupervisors'meetings but only to advise upon problems incident todesigning.A witness for the Company testified that the Companyconsidered Smith a production employee.He is paid an hourly wage,as are other production and maintenance employees.We find thatSmith is a production employee and shall include him in the unit.The Company employs a group of employees called "learners."These employees are on a 6-week learning period and expect to continueto work thereafter.We shall include them in the unit.We find that all production and maintenance employees and watch-men, including the electrician,grinders and fixers,sectionmen, Belland Summerlin,headslashers,J. Smith,and "learners" of the Com-pany at its Kosciusko plant, excluding second hands,office and clericalemployees,and supervisory employees having authority to hire anddischarge, constitute a unit appropriate for the purposes of collectivebargaining.We find, further,that such unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise will effectuate the policiesof the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.We shall directthat an election by secret ballot be held among those employees in theappropriate unit who were employed by the Company during the pay-roll period immediately preceding the date of the Direction of Elec-tions, subject to such limitations and additions as are set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Aponaug Mfg. Co., Kosciusko,Mississippi,within the meaning of Section 9(c) and Section 2 (6) and(7) of theNational Labor Relations Act.2.All production and, maintenance employees,and watchmen, in-cluding the electrician,grinders and fixers,section men,Bell and Sum- 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerlin, headslashers, J. Smith, and "learners," of the Company atitsKosciusko plant, excluding second hands, office and clerical em-ployees, and supervisory employees having authority to hire and.discharge, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the. NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Aponaug Mfg. Co., Kosciusko, Mississippi, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for 'the Sixth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongallproduction and maintenance employees and watchmen of theCompany at its Kosciusko plant, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing the electrician, grinders and fixers, section men, Bell and Summer-lin, headslashers, J. Smith, "learners," and employees who did notwork during such pay-roll period because they were ill or on vacationor in active military service or training of the United States, or tem-porarily laid off, but excluding second hands, office and clerical employ-ees, supervisory employees having the power to hire and discharge,and employees who have since quit or been discharged for cause, todetermine whether said employees desire to be represented by TextileWorkers Union of America, affiliated with the Congress of IndustrialOrganizations, or by Federal Labor Union #20850, affiliated with theAmerican Federation of Labor, for the purposes of collective bargain-ing, or by neither.Mr. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.